[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM RE: CLARIFICATION OF MOTIONS
This file contains a defendant's Motion to Re-Argue the court's ruling of March 10, 2000, which motion characterizes the ruling as "granting the plaintiff's Motion for Summary Judgment on the issue of liability." (See #119).
It also contains a Motion for Articulation of this ruling. (See #118).
There is also on file Motion #115, defendant's Motion for SummaryJudgment dated January 14, 1999.
This file also contains a plaintiff's Counter-Motion for InterlocutorySummary Judgment, dated February 14, 2000. (See #116). This motion was argued on the short calendar of March 6, 2000 and was denied by the court on March 10, 2000.
Before the court on the same day, March 6, 2000, as the above motion was a plaintiff's Objection to the defendant's Motion for SummaryJudgment dated February 14, 2000. (See #117). This objection wassustained on March 10, 2000, thus the net result of the court's action on March 10, 2000 was a denial of the defendant's Motion for SummaryJudgment, and a denial of the plaintiff's Motion for Summary Judgment.
On April 11, 2000, after the file was returned to the court for action on #115, the defendant's Motion for Summary Judgment, dated January 14, 2000, was labeled "denied" in an attempt to clarify any question about the court's prior action in sustaining the plaintiff's objection to same.
Counsel appear to have misunderstood the court's ruling. CT Page 7626
After consultation with presiding Judge Marshall Berger, the following action is herewith taken by the court:
The Motion to Re-Argue is denied.
The Motion for Articulation is denied.
The Judgment on the stipulation of the parties is vacated.
Hale, J.T.R. Berger, Judge